                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JACKI SUE GRABOW,

      Plaintiff,                                    Case No. 20-cv-10985
                                                    Hon. Matthew F. Leitman
v.

ANDREW SAUL,

     Defendant.
__________________________________________________________________/

                                   JUDGMENT

      For the reasons stated in the order issued on this date, it is ORDERED and

ADJUDGED that Plaintiff’s Motion for Summary Judgment is GRANTED,

Defendant’s Motion for Summary Judgment is DENIED, and this action is

REMANDED to the Commissioner of Social Security for further administrative

proceedings.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: July 8, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764


                                         1
